COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-040-CR





TIMOTHY E. LONG	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

A jury convicted Appellant Timothy E. Long of aggravated sexual assault of a child under age fourteen and indecency with a child by contact.  
See 
Tex. Penal Code Ann. § 21.11(a)(1) (Vernon 2003), § 22.021(a)(2)(B) (Vernon Supp. 2008).  Long pleaded true to the sexual offender notice enhancement allegation in the indictment, and the trial court sentenced him to life imprisonment for the aggravated sexual assault offense and thirty-five years’ confinement for the indecency offense.  In a single issue, Long argues that the State’s attorney made improper jury argument at the guilt phase that substantially prejudiced his right to a fair trial.  Specifically, he complains that the following argument made by the State’s attorney was intended to create a false impression in the minds of the jury and amounted to a comment on his decision not to testify:

Now, Defense Counsel chose to put on a case.  She chose to put on the forensic interviewer.  And who she didn’t call, was she did not show you anyone who could come up here - - no family member who could come up here and say he was a good man.  You didn’t hear anybody come up here and say he was incapable of doing this.



Long concedes that defense counsel did not lodge an objection to the complained-of argument, but he argues that the jury argument amounted to plain error.  It is well established that when a defendant fails to object to a jury argument or fails to pursue an objection to a jury argument to an adverse ruling, he forfeits his right to complain about the argument on appeal.  
See Cockrell v. State
, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996),
 cert. denied
, 520 U.S. 1173 (1997)
; 
see also Threadgill v. State
, 146 S.W.3d 654, 670 (Tex. Crim. App. 2004) (reaffirming 
Cockrell
); 
Ladd v. State
, 3 S.W.3d 547, 569–70 (Tex. Crim. App. 1999), 
cert. denied
, 529 U.S. 1070 (2000)
; 
Rousseau v. State
, Nos. 11-07-00157-CR, 11-07-00158-CR, 2009 WL 141857, at *2 (Tex. App.—Eastland Jan. 22, 2009, pet. filed) (mem. op., not designated for publication) (applying 
Cockrell 
in appeal from convictions for aggravated sexual assault and indecency with a child).  Because Long did not object to the State’s argument, he failed to preserve this issue for appellate review.  
See Cockrell
, 933 S.W.2d at 89.  We overrule Long’s sole issue and affirm the trial court’s judgment.

PER CURIAM



PANEL:  MEIER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  August 20, 2009

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.